DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 02/09/2021, has been entered.
Response to Arguments
Applicant’s arguments, see page 9, filed 02/09/20201, with respect to the pixel definition layer between the first pixel definition layer and the light emitting layer have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1, 8, and 17 have been withdrawn. 
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
Applicants argue, on pages 9-11, the prior art (Cho) “does not teach the first pixel definition layer and the second pixel definition layer. A person having ordinary skill in the art should know that the spacer and the pixel definition layer are different elements in the display field.”
This is not found to be persuasive, as the pixel definition layers of the instant application are formed of the same materials and in a substantially similar way to perform the same function as the bank insulation layer and reversed spacer of Cho.  As such, one having ordinary skill in the art would recognize that there are many names for different dielectric layers in the display field, and applicant has chosen the label these layers as pixel definition layers, while the prior art has chosen to label them a bank 
Applicants further argue, on page 11, that the prior art fails to teach “a second pixel definition layer is further disposed between the first pixel definition layer and the light encapsulation layer, and is disposed adjacent to a cutting location of the OLED panel.”  
This is not found to be persuasive, as applicants are adding a method limitation to a device claim, which holds no patentable weight.  Primarily, the second pixel definition layer of Cho is formed at the outer limit of the pixel region, which would be obvious to one having ordinary skill in the art to be where cutting would occur, as this would leave the pixel functional and in one piece.  Secondly, as there is no limitation for actual cutting to occur or previously occurred, any location of the device can theoretically be a cutting location.  A manufacturer can have any reason for deciding to cut in a specific location or manner, and therefore one having ordinary skill in the art could easily arrive at the claimed limitation by experimenting with different cutting locations in order to determine the optimal function of the panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2017/0194399 hereinafter Cho) in view of Han (US 2018/0294322 hereinafter Han) in view of Ka et al (US 2017/0294502 hereinafter Ka).
With respect to claim 1, Cho (Figs. 2-5I) teaches an organic light-emitting diode (OLED) panel, comprising: 
a substrate (100); ([0067]) and 
an organic flat layer (114), (Fig. 5E [0072] organic insulation material)
an anode (116), (Fig. 5F [0073-0074]) 
a first pixel definition layer (124), (Fig. 5G [0075-0076])
a light emitting layer (118), (Fig. 5H [0081])
a cathode (120) (Fig. 5H [0080-0083]), and 
an encapsulation layer (130) stacked on the substrate (100), (Fig. 5I [0084])
a second pixel definition layer (126) is further disposed between the first pixel definition layer (124) and the light emitting layer (118); (Fig. 5H [0077-0081]) and 
the second pixel definition layer (126) is configured as a plurality of inverted trapezoidal structures spaced apart from each other; (Fig. 5G [0079])
wherein the first pixel definition layer (124) has patterned patterns spaced apart from each other and is disposed adjacent to a cutting location of the OLED, and the inverted trapezoidal structures (126) correspond to the patterned patterns one to one; (Fig. 5G-5I; See response to arguments ) and 
wherein material of the second pixel definition layer (126)is photosensitive organic insulation material. ([0077]) 

Han (Fig. 1), in a related art application, teaches a substrate (11) for an OLED (12, 15, 16) comprising a first (13) and second (14) pixel definition layer, wherein the second pixel definition layer is formed in the non-light emitting region (II) and the OLED is formed in the light emitting region (I). ([0021])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the second pixel definition layer in a non-light emitting region of the substrate in the device of Cho, as Han teaches the second pixel definition layer can function to improve the quality of the display. ([0038]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
Cho in view of Han teaches wherein the second pixel definition layer is formed of a photosensitive organic insulation material but fails to explicitly disclose wherein the material is selected from the group consisting of epoxy resin, polyimide, and polymethyl methacrylate.
Ka, in a related art application, teaches forming a pixel definition layer of a photosensitive organic material including polyimide. ([0186])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the second pixel definition layer of Cho in view of Han of polyimide, as Ka teaches this is a well-known photosensitive organic 
The limitation “is disposed adjacent to a cutting location of the OLED panel,” is a functional limitation that does not result in a structural difference between the claimed invention and the prior art.  As a device claim, requiring a cutting process would not hold patentable weight, just as labeling a region “a cutting location” without the limitation of actual cutting holds no weight. Any location can be deemed a cutting location without actual cutting, and therefore this limitation holds not patentable weight.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
With respect to claim 2, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Ka teaches the OLED panel according to claim 1, wherein each of the inverted trapezoidal structures has a first side and a second side opposite to each other, wherein a first lateral wall and a second lateral wall are disposed between the first side and the second side, the first side is parallel to the second side, the first side is adjacent to the first pixel definition layer, a length of the second side is greater than a length of the first side, and an included angle between the first side and the first or second lateral wall is an obtuse angle. (Cho teaches the pixel definition layer is a reverse trapezoid, which fulfils the dimension requirements; Han [0023] further teaches the blocking layer is a reverse trapezoid)
With respect to claim 3, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Ka teaches the OLED panel according to claim 2, wherein the included angle ranges from 90 to 135 degrees. ([0023-0024] the included angle is obtuse and ideally 135 degrees.  Obtuse angles include 90< theta < 180, therefore Han teaches the claimed limitation.) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claims 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han.
With respect to claim 8, Cho (Figs. 2-5I) teaches an organic light-emitting diode (OLED) panel, comprising: 
a substrate (100); ([0067]) and 
an organic flat layer (114), (Fig. 5E [0072] organic insulation material)
an anode (116), (Fig. 5F [0073-0074]) 
a first pixel definition layer (124), (Fig. 5G [0075-0076])
a light emitting layer (118), (Fig. 5H [0081])
a cathode (120) (Fig. 5H [0080-0083]), and 
an encapsulation layer (130) stacked on the substrate (100), (Fig. 5I [0084])
a second pixel definition layer (126) is further disposed between the first pixel definition layer (124) and the light emitting layer (118) and is disposed adjacent to a cutting location of the OLED; (Fig. 5H [0077-0081] See Response to Arguments) and 
the second pixel definition layer (126) is constructed as a plurality of inverted trapezoidal structures spaced apart from each other. (Fig. 5G-5I)
Cho fails to explicitly disclose wherein the substrate has a light emitting region and a non-light emitting region, wherein the second pixel definition layer is formed in the non-light emitting region.
Han (Fig. 1), in a related art application, teaches a substrate (11) for an OLED (12, 15, 16) comprising a first (13) and second (14) pixel definition layer, wherein the second pixel definition layer is formed in the non-light emitting region (II) and the OLED is formed in the light emitting region (I). ([0021])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the second pixel definition layer in a non-
The limitation “is disposed adjacent to a cutting location of the OLED panel,” is a functional limitation that does not result in a structural difference between the claimed invention and the prior art.  As a device claim, requiring a cutting process would not hold patentable weight, just as labeling a region “a cutting location” without the limitation of actual cutting holds no weight. Any location can be deemed a cutting location without actual cutting, and therefore this limitation holds not patentable weight.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
With respect to claim 9, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED panel according to claim 8, wherein the first pixel definition layer (124) has patterned patterns spaced apart from each other, and the inverted trapezoidal structures (126) correspond to the patterned patterns one to one. (Fig. 5G-5I)
With respect to claim 10, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED panel according to claim 9, wherein each of the inverted trapezoidal structures has a first side and a second side opposite to each other, wherein a first lateral wall and a second lateral wall are disposed between the first side and the second side, the first side is parallel to the second side, the first side is adjacent to the first pixel definition layer, a length of the second side is greater than a length of the first side, and an included angle between the first side and the first or second lateral wall is an obtuse angle. (Cho teaches the pixel definition layer is a reverse trapezoid, which fulfils the dimension requirements; Han [0023] further teaches the blocking layer is a reverse trapezoid)
With respect to claim 11, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED panel according to claim 10, wherein the included angle ranges from 90 to 135 degrees. ([0023-0024] the included angle is obtuse and ideally 135 degrees.  Obtuse angles include 90< theta < 180, therefore Han teaches the claimed limitation.) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges 
With respect to claim 17, Cho (Figs. 2-5I) teaches an organic light-emitting diode (OLED) display device, comprising an OLED panel which comprises: 
a substrate (100); ([0067]) and 
an organic flat layer (114), (Fig. 5E [0072] organic insulation material)
an anode (116), (Fig. 5F [0073-0074]) 
a first pixel definition layer (124), (Fig. 5G [0075-0076])
a light emitting layer (118), (Fig. 5H [0081])
a cathode (120) (Fig. 5H [0080-0083]), and 
an encapsulation layer (130) stacked on the substrate (100), (Fig. 5I [0084])
a second pixel definition layer (126) is further disposed between the first pixel definition layer (124) and the light emitting layer (118) and is disposed adjacent to a cutting location of the OLED; (Fig. 5H [0077-0081] See Response to Arguments) and 
the second pixel definition layer (126) is configured as a plurality of inverted trapezoidal structures spaced apart from each other. (Fig. 5G [0079])
Cho fails to explicitly disclose wherein the substrate has a light emitting region and a non-light emitting region, wherein the second pixel definition layer is formed in the non-light emitting region.
Han (Fig. 1), in a related art application, teaches a substrate (11) for an OLED (12, 15, 16) comprising a first (13) and second (14) pixel definition layer, wherein the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the second pixel definition layer in a non-light emitting region of the substrate in the device of Cho, as Han teaches the second pixel definition layer can function to improve the quality of the display. ([0038]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
The limitation “is disposed adjacent to a cutting location of the OLED panel,” is a functional limitation that does not result in a structural difference between the claimed invention and the prior art.  As a device claim, requiring a cutting process would not hold patentable weight, just as labeling a region “a cutting location” without the limitation of actual cutting holds no weight. Any location can be deemed a cutting location without actual cutting, and therefore this limitation holds not patentable weight.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
With respect to claim 18, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED display device according to claim 17, wherein the first pixel definition layer (124) has patterned patterns spaced apart from each other, and the inverted trapezoidal structures (126) correspond to the patterned patterns one to one. (Fig. 5G-5I)
With respect to claim 19, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED display device according to claim 18, wherein each of the inverted trapezoidal structures has a first side and a second side opposite to each other, wherein a first lateral wall and a second lateral wall are disposed between the first side and the second side, the first side is parallel to the second side, the first side is adjacent to the first pixel definition layer, a length of the second side is greater than a length of the first side, and an included angle between the first side and the first or second lateral wall is an obtuse angle. (Cho teaches the pixel definition layer is a reverse trapezoid, which fulfils the dimension requirements; Han [0023] further teaches the blocking layer is a reverse trapezoid)
With respect to claim 20, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED display device according to claim 19, wherein the included angle ranges from 90 to 135 degrees. ([0023-0024] the included angle is obtuse and ideally 135 degrees.  Obtuse angles include 90< theta < 180, therefore Han teaches the claimed limitation.) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka in view of Yang (US 10,170,526 hereinafter Yang) or Kamura et al (US 9,698,204 hereinafter Kamura).
With respect to claim 4, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Ka teaches the OLED panel according to claim 3, wherein the angle and size of the second pixel definition layer can be manipulated to achieve a desired blocking characteristic, but fails to explicitly disclose wherein a distance between the first side and the second side ranges from 0.5 to 2 microns.
Yang, in a related art application, teaches an OLED with a first pixel definition layer (202) and a second pixel definition layer (206) formed as a trapezoid, wherein the distance (d) between the first side and the second side is 1 micron. (Column 6 lines 40-49; Column 8 lines 8-19)
Kamura (Fig. 2A) teaches an OLED with a second pixel definition layer (13), wherein the second pixel definition layer can be between 0.5 and 100 micron. (Column 13 line 53 – Column 14 line 19 the height of the bank is not particularly limited)
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka in view of No et al (US 2016/0152875 hereinafter No).
With respect to claim 5, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Ka teaches the OLED panel according to claim 1, but fails to teach wherein the OLED panel further comprises a sealant disposed on both lateral sides of the OLED panel.
No (Fig 1), in a related art application, teaches an OLED panel wherein sealant (210,220) is disposed on both lateral sides of the panel. ([0048]; [0080-0083])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the device of Cho in view of Han in view of Ka to have a sealant on both lateral sides of the OLED panel, as No teaches the use of lateral sealant is well-known in the art for protecting the display panel. ([0084]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka in view of Tsai et al (US 2019/0058020 hereinafter Tsai).
With respect to claim 6, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Ka teaches The OLED panel according to claim 1, wherein the encapsulation layer (130) comprises a first inorganic layer (127) disposed on the non-light emitting region; ([0084]) and 
the encapsulation layer (130) comprises the first inorganic layer (127), an organic layer (129) on the light emitting region. ([0084])
Cho in view of Han in view of Ka teaches wherein at least one inorganic layer and at least one organic layer are stacked alternately on each other, which means it contemplates additional layers alternately stacked thereon, but fails to explicitly disclose a second organic layer in the non-light emitting region and the second inorganic layer in the light emitting region. 
Tsai (Fig. 2) teaches a light emitting device, with a first (172) and second (130) pixel definition layer, and wherein the encapsulation layer (150) comprises a first inorganic layer (152) and a second inorganic layer (156) in the non-light emitting region (114); and the first inorganic layer (152), an organic layer (154), and the second organic layer (156) on the light emitting region (112). ([0040-0045] the layers may be inorganic or organic; however layers 152 and 156 are formed of the same material, and 154 is only in the display area)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the encapsulation layer of Cho in view of Han in view of Ka to have the multilayered structure as taught by Tsai, as this .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka in view of Tsai in view of Yang or Kamura.
With respect to claim 7, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Ka in view of Tsai (Fig. 2) teaches the OLED panel according to claim 6, but fails to explicitly disclose wherein the organic layer has a thickness ranged from 2 to 16 microns.
However, Tsai teaches wherein the organic layer (154) has a thickness greater than the second pixel definition layer (130).  
Yang and Kamura, as applied in claim 4, teach the second pixel definition layer can be between 0.5 and 100 micron.
As such, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to manipulate the organic layer to the claimed thickness in view of the height of the second pixel definition layer, to achieve a desired moisture and oxygen resistance, while still maintaining a compact package size.  ([0045]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han  in view of Yang or Kamura.
With respect to claim 12, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED panel according to claim 11, wherein the angle and size of the second pixel definition layer can be manipulated to achieve a desired blocking characteristic, but fails 
Yang, in a related art application, teaches an OLED with a first pixel definition layer (202) and a second pixel definition layer (206) formed as a trapezoid, wherein the distance (d) between the first side and the second side is 1 micron. (Column 6 lines 40-49; Column 8 lines 8-19)
Kamura (Fig. 2A) teaches an OLED with a second pixel definition layer (13), wherein the second pixel definition layer can be between 0.5 and 100 micron. (Column 13 line 53 – Column 14 line 19 the height of the bank is not particularly limited)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to experiment with the thickness of the second pixel definition layer of Cho in view of Han to arrive at the claimed limitation through routine experimentation to achieve optimal light extraction efficiency, and both Yang and Kamura teach the device can function optimally with the claimed distances. (Yang Column 6 lines 40-49; Column 8 lines 8-19; Kamura Column 13 line 53 – Column 14 line 19) See MPEP 2143 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of No.
With respect to claim 13, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED panel according to claim 8, but fails to teach wherein the OLED panel further comprises a sealant disposed on both lateral sides of the OLED panel.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the device of Cho in view of Han to have a sealant on both lateral sides of the OLED panel, as No teaches the use of lateral sealant is well-known in the art for protecting the display panel. ([0084]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka in view of Tsai.
With respect to claim 14, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches The OLED panel according to claim 8, wherein the encapsulation layer (130) comprises a first inorganic layer (127) disposed on the non-light emitting region; ([0084]) and 
the encapsulation layer (130) comprises the first inorganic layer (127), an organic layer (129) on the light emitting region. ([0084])
Cho in view of Han teaches wherein at least one inorganic layer and at least one organic layer are stacked alternately on each other, which means it contemplates additional layers alternately stacked thereon, but fails to explicitly disclose a second organic layer in the non-light emitting region and the second inorganic layer in the light emitting region. 
Tsai (Fig. 2) teaches a light emitting device, with a first (172) and second (130) pixel definition layer, and wherein the encapsulation layer (150) comprises a first inorganic layer (152) and a second inorganic layer (156) in the non-light emitting region 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the encapsulation layer of Cho in view of Han to have the multilayered structure as taught by Tsai, as this configuration improves moisture and oxygen resistance in the light emitting region. ([0045]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka in view of Yang or Kamura.
With respect to claim 15, Cho (Figs. 2-5I) in view of Han (Fig. 1) in view of Tsai teaches The OLED panel according to claim 14, but fails to explicitly disclose wherein the organic layer has a thickness ranged from 2 to 16 microns.
However, Tsai teaches wherein the organic layer (154) has a thickness greater than the second pixel definition layer (130).  
Yang and Kamura, as applied in claim 4, teach the second pixel definition layer can be between 0.5 and 100 micron.
As such, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to manipulate the organic layer to the claimed thickness in view of the height of the second pixel definition layer, to achieve a desired moisture and oxygen resistance, while still maintaining a compact package size.  .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Han in view of Ka.
With respect to claim 16, Cho (Figs. 2-5I) in view of Han (Fig. 1) teaches the OLED panel according to claim 8, wherein the second pixel definition layer is formed of a photosensitive organic insulation material but fails to explicitly disclose wherein the material is selected from the group consisting of epoxy resin, polyimide, and polymethyl methacrylate.
Ka, in a related art application, teaches forming a pixel definition layer of a photosensitive organic material including polyimide. ([0186])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the second pixel definition layer of Cho in view of Han of polyimide, as Ka teaches this is a well-known photosensitive organic material for use as a pixel definition layer. ([0186]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898